m'
                                                                                         o




                                                                                _*c   — --^_


                                                                                r\>




          IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON



GAEL DURAN, a single woman,                    NO. 68526-1-1

                    Respondent,                DIVISION ONE

                    v.



DAVID ARMSTRONG, an unmarried                  UNPUBLISHED OPINION
man; GREG MOSELY, a married man,
and JANE DOE MOSELY, and the                   FILED: July 1,2013
marital community composed therein,

                    Appellants.



      Lau, J. —The trial court resolved a real property dispute between three

neighbors by entering a summary judgment order directing two of the neighbors, David

Armstrong and Greg Mosley,1 to remove a fence, rockery, and landscaping that
encroached on an unimproved ingress, egress, drainage, and utilities easement

benefitting the third neighbor, Gael Duran. Armstrong and Mosley appeal from a

$14,900 contempt judgment entered to sanction their noncompliance with the summary

judgment order. Because the trial court properly entered an order for contempt and

sanctions and because the appellants' remaining assignments of error are not properly

      1We refer to Greg Mosley, his wife, and their marital community as "Mosley."
68526-1-1/2



before us, we affirm the contempt judgment and remand to the trial court for further

proceedings consistent with this opinion.

                                            FACTS

      Armstrong, Mosley, and Duran are neighboring landowners in Bothell,

Washington. Armstrong owns the lot north of Duran's lot. Mosley owns the lot west of

Duran's lot. Mosley's lot includes an unimproved, 30-foot-wide "panhandle" that

extends east to connect with Waynita Way Northeast. The panhandle runs between

Duran's lot and Armstrong's lot, providing a buffer between the two lots.

      Duran's lot benefits from a recorded access, drainage, and utilities easement that

burdens the panhandle portion of Mosley's lot. Armstrong's southern property line

defines the northern boundary of the easement. Duran's northern property line defines

the easement's southern boundary.

      As part of a boundary line negotiation unrelated to this case, Mosley agreed to

convey the easement property (i.e., the panhandle) to Armstrong. The record does not

indicate whether the conveyance actually occurred. Regardless, Mosley did not object

when Armstrong built a wooden fence and rockery in the panhandle, within one foot of

Duran's northern boundary line. Mosley did not participate in the construction.

      In 2008, Armstrong painted the words "Stay away from us" on Duran's side of the

fence. Although the city ordered Armstrong to remove the paint, Armstrong and Mosley

refused to remove the fence, rockery, and landscaping.

      In December 2010, Duran sued Armstrong and Mosley. She alleged that

Armstrong's fence encroached on her easement and constituted a maliciously erected

structure under RCW 7.40.030 (i.e., a "spite fence"). She also alleged that Armstrong's

                                            -2-
68526-1-1/3



installation of the fence and subsequent "painting of hostile and harassing graffiti" were

actionable as trespass, nuisance, intentional and/or negligent infliction of emotional

distress, and a fourth tort theory she described as "encroachment." She alleged that

Mosley incurred joint liability on all claims because he aided, permitted, or failed to

prevent Armstrong's actions.

       Duran requested both injunctive and monetary relief. First, she requested an

equitable injunction "ordering the fence to be removed, and any rockery and/or

landscaping which encroaches on the easement area so as to prevent Duran's use of

the easements to be removed so as to render the easement property useable by Duran

for ingress, egress, and utility access . . . ." Second, she requested an injunction under

RCW 7.40.030—the "spite fence" statute. Finally, she requested monetary damages

and prejudgment interest on her encroachment, trespass, nuisance, and infliction of

emotional distress claims.


       Duran moved for summary judgment on all claims. She requested "injunctive

relief in ordering the removal of a fence and landscaping in an express easement

area . . . ." She then argued for summary judgment on her encroachment, trespass,

nuisance, and infliction of emotional distress claims. She claimed that she "suffered

significant emotional distress and financial damages as a result of Defendants' actions

for which she is lawfully entitled to compensation." She specifically requested "treble

damages for trespass."

       On August 15, 2011, the trial court entered an order granting Duran's summary

judgment motion. The order stated, "Defendants [Armstrong and Mosley] are hereby

ordered to remove the fence, rockery, landscaping, and all other their [sic]

                                           -3-
68526-1-1/4



encroachments from the easement area as described in the easement previously

recorded pertaining to the subject property within 30 days of the date of this Order."

The order fails to indicate which claims, if any, survive summary judgment. Despite

Duran's claim for "emotional distress and financial damages" and "treble damages for

trespass," the order is silent regarding monetary relief.

       Armstrong and Mosley jointly moved for clarification and reconsideration. They

asked the court to clarify the status of Duran's tort claims, claiming, "[l]t is not clear

whether some or all of [Duran's] requests were granted."2 Duran opposed the motion.
The court declined to clarify its order and summarily denied the motion.

       In October 2011, Duran moved for an order of contempt and sanctions. She

argued that Armstrong and Mosley "failed to remove the encroaching fence and

landscaping." The court granted the motion and ordered Armstrong and Mosley to pay

$2,100 in attorney fees and $100 per day in sanctions until they fully complied with the

summary judgment order. The court later denied reconsideration.

       In February 2012, the court granted Duran's motion to reduce the order for

contempt and sanctions to a final judgment. It entered a $14,900 contempt judgment

that included $12,800 in sanctions and $2,100 in attorney fees.

       On March 21, 2012, Armstrong and Mosley filed a joint notice of appeal. Their

notice designated six trial court decisions for review: (1) the August 15, 2011 order

granting Duran's motion for summary judgment, (2) the September 14, 2011 order

denying Armstrong and Mosley's joint motion for reconsideration of the summary


       2At oral argument before this court, Duran claimed the court granted summary
judgment on all claims in her favor. The summary judgment order controls, not Duran's
unsupported argument.
                                            -4-
68526-1-1/5



judgment order, (3) the November 29, 2011 order granting Duran's motion for contempt

and sanctions, (4) the January 4, 2012 order denying Armstrong and Mosley's joint

motion for reconsideration of the order for contempt and sanctions, (5) the February 21,

2012 order granting Duran's motion to reduce the sanctions to a final judgment, and

(6) the February 21, 2012 final contempt judgment.

       On June 11, 2012, the trial date set by the case scheduling order lapsed.

Despite the unresolved tort claims, no trial was ever held. The record contains no order

dismissing those claims.3
       Prior to oral argument in this appeal, Armstrong and Mosley removed the fence,

rockery, and landscaping, and paid the accrued sanctions. At oral argument, Duran's

attorney acknowledged that "the encroachments were removed." Wash. Court of

Appeals oral argument (June 5, 2013), at 1 hr.( 35 min., 4 sec. The attorney also

acknowledged that Armstrong and Mosley satisfied the $14,900 contempt judgment.

                                         ANALYSIS

       Armstrong and Mosley challenge both the final contempt judgment and the

underlying summary judgment order.4 As explained below, only the contempt judgment
is properly before us.



       3At oral argument before this court, Duran's attorney asserted that Duran
"abandoned" her tort claims once the trial court granted her motion for summary
judgment. Wash. Court of Appeals oral argument (June 5, 2013), at 1 hr., 33 min.,
35 sec. Given the procedural history discussed above, whether Duran abandoned her
tort claims is not relevant to our resolution.

       4Armstrong's third assignment of error states, "The trial court erred in failing to
enter a declaratory ruling in favor of Defendants." Br. of Appellant Armstrong at 1. This
challenge fails because neither defendant counterclaimed for declaratory relief below.

                                            -5-
68526-1-1/6



       Appealability

       The rule is well settled. A summary judgment order that determines fewer than

all the issues in a case is not appealable as a matter of right unless the trial court

certifies the order for immediate appeal under CR 54(b). RAP 2.2(a); Peppery. King

Countv, 61 Wash. App. 339, 344-45, 810 P.2d 527 (1991). Here, the summary judgment

order granted a permanent injunction mandating removal of the fence, rockery, and

landscaping. But which claims and whether damages survive summary judgment is

unclear from the court's written order.5 Nor did the trial court certify the orderfor
immediate appeal under CR 54(b).

       The trial court compounded the problem by declining to rule on Armstrong and

Mosley's legitimate request for clarification. Even though Duran moved for summary

judgment as a matter of law on all claims and for monetary damages, the court signed

her form of order granting the motion without awarding any monetary damages. That

omission is arguably inconsistent with the court's grant of summary judgment on the tort

claims. The order also fails to "designate the documents and other evidence called to

the attention of the trial court before the order on summary judgment was entered."

CR 56(h). No submissions by Armstrong and Mosley are identified in the order. The

order states:


              THIS MATTER, having come before the above-captioned Court on
       Plaintiffs Motion for Summary Judgment, and the Court having considered the
       following evidence in addition to the pleadings and records otherwise on file:
               1. Plaintiffs motion for summary judgment;
                2. Declaration of Gael Duran and attached exhibits;
                3. Declaration of Lisa M. Hammel [Duran's attorney] and attached
       exhibits;

       5Duran's attorney drafted the ambiguous order and later opposed Armstrong and
Mosley's motion to clarify it.
                                           -6-
68526-1-1/7




             AND having heard oral argument of counsel, and being fully advised does
       now hereby
               ORDER ADJUDGE AND DECREE:
               Plaintiff's motion is GRANTED.
               It is further ORDERED, ADJUDGED, AND DECREED
              Defendants are hereby ordered to remove the fence, rockery,
       landscaping, and all other their [sic] encroachments from the easement area as
       described in the easement previously recorded pertaining to the subject property
       within 30 days of the date of this Order.
               IT IS FURTHER
              ORDERED, ADJUDGED AND DECREED that Defendants will pay all
       attorneys' fees and costs and damages incurred by Plaintiff in brining this action-
       Plaintiffs counsel shall submit a cost bill within 45 days of this order. [The trial
       court handwrote the following interlineation:] Any request for attorneys' fees
       must be supported by legal briefing showing a clear statutory or contract right to
       same.
               Dated this 12 day of August, 2011.
                                                [Signed by] Judge Doyle

(Formatting omitted.)

Because the summary judgment order's appealability is questionable, we decline to

review all challenges related to that order, including any challenge to the timeliness of

this appeal. We instruct the trial court on remand to clarify its summary judgment order

consistent with this opinion.

       Armstrong and Mosley claim we must review the summary judgment order to

determine whether the contempt judgment is valid. But as Armstrong's attorney

acknowledged at oral argument, this claim fails under the collateral bar rule.

       Under the collateral bar rule, an order entered by a court of competent

jurisdiction "cannot be collaterally attacked in contempt proceedings arising from its

violation, since a contempt judgment will normally stand even if the order violated was

erroneous or was later ruled invalid." State v. Coe, 101 Wash. 2d 364, 370, 679 P.2d 353

(1984): see also City of Seattle v. May. 171 Wash. 2d 847, 861, 256 P.3d 1161 (2011)

                                          -7-
68526-1-1/8



("The collateral bar rule generally states judicial orders may not be collaterally attacked

in a subsequent proceeding to enforce that order.").6 "The policy underlying the
collateral bar rule is respect for independent judicial decision making." City of

Bremerton v. Widell. 146 Wash. 2d 561, 569, 51 P.3d 733 (2002).

       Armstrong and Mosley properly appealed the contempt judgment only. Under

the collateral bar rule, their assignments of error pertaining to the underlying summary

judgment order constitute an impermissible collateral attack on that order. Accordingly,

we confine our review to the propriety ofthe contempt judgment.7
       Contempt Judgment

       Contempt of court occurs when, among other things, a litigant intentionally

disobeys any lawful judgment, decree, order, or process of the court.

RCW 7.21.010(1 )(b). "Because contempt of court is disruptive of court proceedings

and/or undermines the court's authority, courts are vested with 'an inherent contempt

authority, as a power necessary to the exercise of all others.'" In re Dependency of

A.K., 162 Wash. 2d 632, 645, 174 P.3d 11 (2007) (some internal quotation marks omitted)

(quoting Int'l Union. United Mine Workers of Am. v. Bagwell. 512 U.S. 821, 831, 114 S.

Ct. 2552, 129 L. Ed. 2d 642 (1994)).

       6The collateral bar rule does not preclude an attack on a void order. May, 171
Wn.2d at 852. Armstrong and Mosley do not argue that this exception applies.

       7 Duran's response brief contains a motion to dismiss this appeal on grounds that
(1) the appeal is untimely and (2) Armstrong and Mosley filed untimely opening briefs.
Because Armstrong and Mosley timely appealed the contempt judgment, we reject the
first ground for dismissal. We reject the second ground because, contrary to Duran's
argument, RAP 18.9(a) does not authorize dismissal for failure to file a timely brief.
Duran also argues that we should dismiss this appeal under the doctrine of judicial
estoppel. We reject this argument because Armstrong and Mosley have not taken
positions on appeal that are clearly inconsistent with those taken below. Arkison v.
Ethan Allen, Inc.. 160 Wash. 2d 535, 538, 160 P.3d 13 (2007).
                                           -8-
68526-1-1/9



       The trial court may find a litigant in contempt if, after notice and hearing, it "finds

that the person has failed or refused to perform an act that is yet within the person's

power to perform . . . ." RCW 7.21.030(2). "Whether contempt is warranted in a

particular case is a matter within the sound discretion of the trial court; unless that

discretion is abused, it should not be disturbed on appeal." King v. Dep't of Soc. &

Health Servs.. 110 Wash. 2d 793, 798, 756 P.2d 1303 (1988). We will uphold a finding of

contempt if we can find "any proper basis" for it. Trummel v. Mitchell, 156 Wash. 2d 653,

672, 131 P.3d 305 (2006) (emphasis added).

       Armstrong requests to vacate the contempt judgment on the ground that the trial

court "erroneously accepted the facts as stated by [Duran's] counsel and failed to

conduct an evidentiary hearing as requested given the severity of the sanctions

sought." Br. of Appellant Armstrong at 8. This two-part argument fails because (1) the

record contains no motion to strike the declaration submitted by Duran's counsel and

(2) neither Armstrong nor Mosley requested an evidentiary hearing before the trial court

entered its finding ofcontempt.8 See Lamon v. McDonnell Douglas Corp.. 91 Wash. 2d
345, 352, 588 P.2d 1346 (1979) (failure to bring a motion to strike waives argument that

affiant lacked personal knowledge); State v. Hatten, 70 Wash. 2d 618, 622, 425 P.2d 7

(1967) ("If a more extensive hearing than that which is afforded is desired in contempt

proceedings, an application for such hearing must be made in the trial court, otherwise,

error cannot be predicated on the failure to grant it.").




       8Armstrong and Mosley requested an evidentiary hearing for the first time in their
motion for reconsideration of the trial court's contempt finding. They cited no authority
supporting their request.
                                            -9-
68526-1-1/10



      Mosley seeks to vacate the contempt judgment on the alternative ground that the

presence of genuine issues of material fact precluded entry of the underlying summary

judgment order. See, e.g.. Reply Br. of Appellant at 18 ("The impropriety of the

summary judgment order requires reversal of all subsequent orders of the trial court.")

(Formatting omitted.). This argument fails under the collateral bar rule discussed

above. May, 171 Wn.2d at 852; Coe, 101 Wn.2d at 370. Mosley cites no contrary

authority, and we assume that none exists. DeHeer v. Seattle Post-Intelligencer, 60
Wash. 2d 122, 126, 372 P.2d 193 (1962) ("Where no authorities are cited in support of a

proposition, the court is not required to search out authorities, but may assume that

counsel, after diligent search, has found none.").

       In any event, the record shows that the trial court did not abuse its discretion in

finding Armstrong and Mosley in contempt of court. When a trial court resolves a

contempt motion on documentary evidence and credibility assessments, we review the

court's findings offact for substantial evidence.9 In re Marriage of Rideout, 150Wn.2d
337, 351, 77 P.3d 1174 (2003). Substantial evidence is "a quantum of evidence

sufficient to persuade a rational fair-minded person the premise is true." Sunnyside

Valley Irrigation Dist. v. Dickie. 149 Wash. 2d 873, 879, 73 P.3d 369 (2003). In

determining whether the facts support a finding of contempt, we strictly construe the

order alleged to have been violated. In re Marriage of Humphreys, 79 Wash. App. 596,

599, 903 P.2d 1012 (1995). We treat unchallenged findings as verities on appeal.

Rideout. 150 Wn.2d at 353.




       9The appellate briefing submitted by Armstrong and Mosley contains no
discussion of the appropriate standard of review of the trial court's contempt judgment.
                                          -10-
68526-1-1/11



       In finding Armstrong and Mosley in contempt of court, the trial court made the

following unchallenged findings:

      1. Defendants [Armstrong and Mosley] intentionally failed to comply with the
         terms of the Court's August 12, 2011 Order on Summary Judgment which
         compelled defendants to remove the fence, landscaping, and rockery which
         are encroaching on plaintiff's easement within 30 days of the Order.
      2. Defendants violated the order by failing to remove the fence, landscaping and
         rockery within 30 days of the Order.
      3. As of the date of plaintiff's motion for contempt, defendants are still in
         violation of the Court's August 12, 2011 Order on summary judgment for
         failing to remove the encroachments on plaintiffs easement.
      4. Defendants' failure to comply with the Court's Order has resulted in harm to
         the plaintiff, as she is denied her lawful property right of access to the
         easement area as long as the encroachments remain[.]
      5. Plaintiff has incurred damages in attorney fees and costs in the amount of
         $1,500 associated with attempting to get defendants to comply with the
          Court's Order and remove the encroachments.

These unchallenged findings establish that Armstrong and Mosley intentionally failed to

remove the fence, rockery, and landscaping within 30 days of the court's summary

judgment order.

       Because the trial court's findings are verities on appeal, they are necessarily

supported by substantial evidence. In turn, the findings easily support the court's

conclusion that Armstrong and Mosley intentionally disobeyed a lawful court order.

Because the contempt judgment was not an abuse of discretion, we affirm.

       Attorney Fees

       Duran requests attorney fees on appeal under RAP 18.1(a), which authorizes an

award where "applicable law grants to a party the right to recover reasonable attorney

fees or expenses on review . . . ." Duran cites RCW 4.24.630, which states:

       Every person who goes onto the land of another and who removes timber, crops,
       minerals, or other similar valuable property from the land, or wrongfully causes
       waste or injury to the land, or wrongfully injures personal property or

                                          -11-
68526-1-1/12



      improvements to real estate on the land, is liable to the injured party for treble the
      amount of the damages caused by the removal, waste, or injury.

The statute further states, "Damages recoverable under this section include . . .

reasonable attorneys' fees and other litigation-related costs." RCW 4.24.630. We deny

Duran's request because the trial court made no finding that Armstrong or Mosley

violated RCW 4.24.630. As a result, "applicable" law does not grant Duran the right to

recover attorney fees on appeal. RAP 18.1(a).

                                     CONCLUSION


       We affirm the contempt judgment and remand to the trial court for further

proceedings, with instructions to clarify the summary judgment order consistent with this

opinion.




WE CONCUR:




  vI^^*J/' T$



                                          -12-